Exhibit 10.1
AMENDMENT NO. 4
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
May 18, 2010
     This Amendment No. 4 to Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made effective as of the date first set forth above by Ashford OP General
Partner, LLC, a Delaware limited liability company, as general partner (the
“General Partner”) of Ashford Hospitality Limited Partnership, a Delaware
limited partnership (the “Partnership”), pursuant to the authority granted to
the General Partner in the Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, dated as of May 7, 2007,
as amended by Amendment No. 1 to the Third Amended and Restated Agreement of
Limited Partnership of Ashford Hospitality Limited Partnership, dated as of
July 18, 2007, Amendment No. 2 to the Third Amended and Restated Agreement of
Limited Partnership, dated as of February 6, 2008, and Amendment No. 3 to the
Third Amended and Restated Agreement of Limited Partnership, dated as of
March 21, 2008 (as so amended, the “Partnership Agreement”), for the purpose of
issuing additional Partnership Units in the form of Special Partnership Units
(“Special Partnership Units”). Capitalized terms used and not defined herein
shall have the meanings set forth in the Partnership Agreement.
     WHEREAS, the General Partner is amending the Partnership Agreement to
provide for the issuance of the Special Partnership Units as an investment
option for participants in the Company’s non-qualified deferred compensation
plan;
     WHEREAS, Section 11.1(b) of the Partnership Agreement permits the General
Partner, without the consent of the Limited Partners, to amend the Partnership
Agreement for the purpose of setting forth and reflecting in the Partnership
Agreement the admission, substitution or withdrawal of Limited Partners or the
issuance of additional Partnership Interests pursuant to Section 4.3(a) of the
Partnership Agreement; and
     WHEREAS, the issuance of Special Partnership Units is permitted by
Section 4.3(a) of the Partnership Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner has set forth in this Amendment pursuant to
its authority under Sections 4.3(a) and 6.1(t) of the Partnership Agreement the
following:

1.   Article I of the Partnership Agreement is hereby amended to add the
following terms with the following definitions:

     “Special Partnership Interest” shall mean a Common Partnership Interest,
except that, notwithstanding anything to the contrary in Section 7.4,

1



--------------------------------------------------------------------------------



 



the General Partner shall not have the right, directly or indirectly, to satisfy
any Redemption Right exercised by a Limited Partner with respect to the Special
Partnership Interest through the issuance of the REIT Common Shares Amount as
set forth in Section 7.4(b).
     “Special Partnership Unit” shall mean a Common Partnership Unit, except
that, notwithstanding anything to the contrary in Section 7.4, the General
Partner shall not have the right, directly or indirectly, to satisfy any
Redemption Right exercised by a Limited Partner with respect to a Special
Partnership Unit through the issuance of the REIT Common Shares Amount as set
forth in Section 7.4(b).

2.   Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.   3.   This Amendment shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware, without regard to conflicts of law.   4.   If any provision of this
Amendment is or becomes invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 2 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment on
September 2, 2010, effective as of the date first set forth above.

            ASHFORD OP GENERAL PARTNER, LLC, a Delaware limited liability
company, as General Partner of Ashford Hospitality Limited Partnership
      By:   /s/ David A. Brooks         David A. Brooks, Vice President         
   

 